‘..108

                 OFFICE     OF THE     ATTORNEY        GENERAL        OF TEXAS
                                            AUSTIN
  GROVER     SELLERS
  A,-~RNLI    GENERAL




llonor8ble       John 1~    Tlaters
St8te   Dep8~tment         of   Pub110 Telfare
Auntin,   fex811

be8r    Hr.    Mntermt                     Opinion     X00   O-7434

                                           Ret  R.nw9n04!
                                           wife at 8 rote
                                           by the l?q8rtu1


             To bare fiten            amrefut    aondderot
rhiah    rO8&8 80 ~fOllOTrt




                                phie 8nd .01eti@8f          pO8itiVD8.         In
                                e retenn        v80 8 life        long resident
                                            Se  left    the Pt8te       when in-
                                       end durlnK       hja  training       in 8
                          or Bt8te he m8rried 8 FIrI whn WIB llr-
        ins   in the ather      Xt8tO and h8d hOQD 8 rOddQnt                   Of
        th8t    Rt8te.    Then    the    veteran     left   the Gt8ts nC
        Tex8a he 8t 811 the8             plrnaed     to return       to the
        Mate     when hfn nertioe          In the rallltary         Forcaa    tar&-
        n8tad.       At the  t&we     of   the  mrri8gQ       1 t   w8a  tholr    h-
        tmtion to mte Taxer their pwwnant                         pl8Oe or red-
        dolt00 Upm, hi8 dimOh8rK9,             but 6110 to hjr         tF8nlhP      tb
        aaepm in Skte8         nther     then ‘teX8s 8nd OTef8ePn duty,
        hla wife did not ame             to the Btrte of Texrlr tn live
        untl?     ho V8n djschnrpod.
                                                                             109




          ‘W.        %t le the gmeml            iwls     that    t~bo Ued-
es1 vt the ho.mb8n4ie tbo aarfaif                       O? tba 9li4.
ller    domleil      ir    dr8Wn    to   rurd tolt01a     bir,    and be
h8s  the right tb sOlOot it# lrnd *beta noteatod IJ~
hiin it 1s bet- dtltf to Petla*r and hot ref’usil
ri~t@3tit MPPZsimt oxou*e mmolmta     to  dasurtion.
Thin paar    SF the humband te melsst    tlw Anraleil
i8     Rat,     ho*e+Ot,     u1    WbitFOrt     -0,      bat &4  Fo-
g8rU 3.0 to be hsB to the US?@ b                      be81 tbi ommfert,
repukticmt           @tea Tba P80/9 that   the *iPe ‘mmfbe
8bHnt         rFem   tlto Rimle me to ho* oonibwlwmt h
@II iae#nO        8flUm    tTiltaOt @ttWt the ?nre?md’s
potoF during au6b son?hlm*nt to 4h8Sta4 the fw!s-
ily realdanoe* A ebange o? Uvwioil uader suoR
ufreuvmta~e*8s ii don0 in r(Qad rmb,  nil3 na-
doubtadly be binding wan at1 part$aa-•
bad Mm4 uml2a*d in a Btatr laetitutlcm Uw a 1-g nwbar           al
         TM reeer4 in said cam mwwtr tbrt rbem rha 80s ad-
5$:&i ot unucw$ mind an4~cax!mltteU to ths inotitattcm, she
at14hdtr buakdknd7ere raasa09btibt wtd lir2ng la,?orqsleCornrtr
thaw they swed their bono. riter tab18   was cwtaitteU     to ihe
3nstituticn the buabwiI  scld the homa 2n'Boqus      COmty  8aO
mwed ts Naa2Iten Ce\aat7,wbero be dia.      Ta a&fa2atarin~
tha amtato at tbhainone   rife the quostfw et her roaideD8o
Sam prl!m+lly 1nraYred.               &I itB OpiDi4I~ tb0 OOQrt hidd tkUt
tb. ku#baad $8d tko ri@t               to abaa- the domielte sad rast-
dancl,or hia 2a~na rife, am2 Ml& that tbo rfta's   r*atdsnM
~a# ul15~ge8~as a wttor  ot law, frcm Boqeo tc Iam2tt.w
County, aml la SO heldist, uasd the tsllmin~ fanguagot

            **w.        fo     are   et   the   Opimiom   tb5t   tb*   aooaty
     eeurt of Rnail ton sbusty bad juricU2otien      atar the
     p+as-m~utd ertote    ot ‘llw Imatbko, althwg?8 rhe
     at tkb time was 9 aajttagealmtrtl*e santinad           981
     tllo osyhta at m Antw20.         It lppwrs tram the
     i8rt8 tkot~ at tks tjme f&0 wou aajudwa       a twatje
     she wd hm' huaRmwl reJdad in 330 0 wumtf, bat
     h elitemmrdo     removed  to #snilUoa T ormtyr wbara
     tbo lanct 2ti saatrprera? i8 !b2,iktsds fn the #b-
     8moo at rsparetiwr   the restUimat3 ti iho hta0tta
     20 the rnu2dimeo ot the w2tac aad we.thiaP that
     t&o   me*0      taot      tllot  YrYr   Latithk*   rl5R~ ecnJt2ued la
     ths   8If’lum      8t    SW     AnteD      uifl not Imalr4 tbat Gowty
     her plow         st     xw&lwae~*
                  ‘6.       it      the alwr          haa never aaktalt~                    lirod
        fa tbla Mats vlth her $8rtmt~m Friar to going to
        moboal or wzaaptiag ewploywvnt outdde the State,
        watt?4this wka any differmae   In the d~oi&m?*

                  fn     hot din%           tba rlnor
                                         that            deaoribsd  la @id                            tw        qqabr
tlbns     vau     a     rohbnt           of       *ltb’rs the oontccup~otian
                                                Tesas.                                                     at    the
statute      h*alroR,               we used the fsllewfsl     lmgua~t

                  ‘lo      restate          tha    t8alir    inrslred           in   four     fitth
        qtmstlw.     A x&at  rbesa pnrontm tire f agal rs*J-
        datr   et Tmasr elaima mnia0mae in Tfuaa mloly
        on the hasir   that ahe aoqni=d  thq rsrridaar     ot
        her wmaits.     Thin tahar has Vow abrunt     tram
        tb8 Hkte eontiauimalt lttsadiag    rohaa’f or mm&-
        lag    tor        the     few     year      period        *it?a   wty        in?raqwnt
        +J~itr          m1t.hher parmtn~
              l9 a sr a lly
                          i p a r lsn
                                    tin‘1 under
                                             s      th*pwor
        nntl 8utharlty et mcrtho    pwressse     nb rtght to
        ohbose a UemSbi?d.     Thus ahe doni6ile    41 8 n0nur
        ohild  ia always tbat of tbo tnttmr,      ona aoosnuarl-
        ly      ah5twas         r,it.h   m-19     ohwge      aP    the    htber’a            domi-
        Oilb*           Cams IS Cexr Jarlo.
                                    sited    p. N@. tq.C,t.
        p S47 JlO) . Annda ltutlsmt whs pee to I nniror-
        aS ty, sahool or aolY oj;e lr Ueawsd to haTa retain-
        ed his          tormar Uaalalls              tml6a8  h8 abo*n an intcn-
        t1w       to     make a rhaa~e              ~to the pjaes la whleh the
        Institution ir loeatud.    Sod 9 it.~.t.p~562,~lil.
        In      or ttw fOWt~Oitt#,
             Ti4lW                 us 1ro at tall, 0plnlnn
        that th8 minor in qttsmdlm ha6 tbltlttod     the
        reshh4m1            roqaireaumts.

              @Vith rot*remoo to ynw lart         question, it I*
        wr   opinion  that a- a aitmr’s       domloS?a le tbat at
        the trthor’ m a miner ham amapliti        ~9 th bbe remi-
        &ma9 statute,     ruy!re, tbtntgb    the ab?Or hRa notdr
        actua??y Ilred    with tha parmtn in ‘fexaa Vetore
        geln~ to eehno? or vorkln~         omtslda the Rtatdp it
        the pIrentr bate boon domiolled +n t.hla Otate for
        law years next praaedhlr          tha appointment.*

          It is our opinion thet  the ame nrte  es we appYfed tu
tP0 vlnor ln qumtinn *hhnuldho antt *ouTd he ap,rllod to tko zar-
riod *wan about rhoa ymr inquire-    fdnca the hus?wnd’s raa’ldonce
      .




ttoaorrbto   John I.   Ylntsrm   page 8